Title: From George Washington to the United States Senate, 26 February 1794
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States 26. February 1794.
          
          I have caused the correspondence, which is the subject of your resolution of the 24th
            day of January last, to be laid before me. After an examination
            of it, I directed copies and translations to be made; except in those particulars,
            which, in my judgment, for public considerations, ought not to be communicated.
          These copies and translations are now transmitted to the Senate; but the nature of them
            manifests the propriety of their being received as confidential.
          
            Go: Washington
          
        